DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 10,453,582. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 1 of the ‘582 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and [Mg]/[P] ≤ 400 and a conductivity of more than 75% IACS.  Claim 4 of the ‘582 patent recites a plate or strip.    The difference between the claims is the recited grain boundary triple junction relationship.
However, the ‘582 patent discloses where the alloy is formed by melting and casting then cooling at 0.1 ˚C/sec or more (Column 7 lines 14-43) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 7 lines 44-57), hot working via rolling, etc. at 300-900 ˚C (Column 8 lines 1-9), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 8 lines 10-23), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Column 8 lines 24-36), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Column 8 lines 39-56), then subjected to a finish heat treatment at 100-800 ˚C (Column 8 lines 57-67).  The method of manufacture disclosed by the ‘582 patent is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of the ‘582 patent to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
The instant claims and those of the ‘582 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘582 patent are obvious in view of one another.
The ‘582 patent does not expressly recite that claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that the instant claims recite only a copper alloy plate or strip material and that the inventions in the above patents would operate similarly to that which is claimed, absent an objective showing.
Instant claim 2 recites a conductivity overlapping claim 1 of the ‘582 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claims 1 and 11 of the ‘582 patent.  Instant claim 4 recites a 0.2% proof stress overlapping claim 2 of the ‘582 patent.  Instant claim 5 recites a residual stress overlapping claim 3 of the ‘582 patent.  Instant claim 7 recites a plating overlapping claim 5 of the ‘582 patent.  Instant claim 8 recites a component overlapping claim 6 of the ‘582 patent.  Instant claim 9 recites a terminal overlapping claim 7 of the ‘582 patent.  Instant claim 10 recites a busbar overlapping claim 8 of the ‘582 patent.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5-9 of U.S. Patent No. 10,676,803. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy plate or strip with a thickness of more than 3.0 mm comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 2 of the ‘803 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5, a conductivity of more than 75% IACS, and a strength ratio.  Claim 5 of the ‘803 patent recites a plate or strip.  The difference between the claims is the recited grain boundary triple junction relationship.
However, the ‘803 patent discloses where the alloy is formed by melting and casting then cooling at 0.1 ˚C/sec or more (Column 8 lines 20-48) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 8 lines 50-62), hot working via rolling, etc. at 300-900 ˚C (Column 9 lines 6-14), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 9 lines 15-28), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Column 9 lines 29-41), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Column 9 lines 44-64), then subjected to a finish heat treatment at 100-600 ˚C (Column 10 lines 1-16).  The method of manufacture disclosed by the ‘803 patent is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of the ‘803 patent to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
The instant claims and those of the ‘803 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘803 patent are obvious in view of one another.
The ‘803 patent does not expressly recite that claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that the instant claims recite only a copper alloy plate or strip material and that the inventions in the above patents would operate similarly to that which is claimed, absent an objective showing.
Instant claim 2 recites a conductivity overlapping claim 2 of the ‘803 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 3 of the ‘803.  Instant claims 4-5 recites a 0.2% proof stress and a residual stress and are considered overlapping with claim 2 of the ‘803 patent due to the substantially identical method of manufacture as outlined above, absent an objective showing.  See MPEP 2112.  Instant claim 7 recites a plating overlapping claim 6 of the ‘803 patent.  Instant claim 8 recites a component overlapping claim 7 of the ‘803 patent.  Instant claim 9 recites a terminal overlapping claim 8 of the ‘803 patent.  Instant claim 10 recites a busbar overlapping claim 9 of the ‘803 patent.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 and 11 of U.S. Patent No. 11,203,806.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy plate or strip with a thickness of more than 3.0 mm comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 2 of the ‘806 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities, a conductivity greater than of 75% of IACS, where [Mg] + 20x[P] < 0.5 and an average number of compounds of Mg and P with diameters of 0.1 microns or more is 0.5 pieces/µm2 or less, [Mg]/[P] > 25, and a residual stress ratio is 50% or greater under conditions of 150 ˚C for 1000 hours.  Claim 6  of the ‘806 patent also recites a plate or strip.  The difference between the instant claims and that of the ‘806 patent is the recited grain boundary triple junction relationship.
However, the ‘806 patent discloses where the alloy is formed by melting and casting (Column 9 lines 18-35) then cooling at 0.1 ˚C/sec or more (Column 9 lines 41-47) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 9 lines 51-61), hot working via rolling, etc. at 300-900 ˚C (Column 9 line 62 – Column 10 line 3), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 10 lines 14-26), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 5 seconds to 30 minutes then cooled at a rate of 200 ˚C/min or more (Column 10 lines 28-42), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Column 10 lines 50-67), then subjected to a finish heat treatment at 100-800 ˚C (Column 11 lines 7-16).  The method of manufacture disclosed by the ‘806 patent is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of the ‘806 patent to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
The instant claims and those of the ‘806 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘806 patent are obvious in view of one another.  
The ‘806 patent does not expressly recite that claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that the instant claims recite only a copper alloy plate or strip material and that the inventions in the above patents would operate similarly to that which is claimed, absent an objective showing.
Instant claim 2 recites a conductivity overlapping claim 2 of the ‘806 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 3 of the ‘806 patent.  Instant claim 4 recites a 0.2% proof stress overlapping claim 4 of the ‘806 patent.  Instant claim 5 recites a residual stress overlapping claim 2 of the ‘‘806 patent.  Instant claim 7 recites a plating overlapping claim 7 of the ‘806 patent.  Instant claim 8 recites a component overlapping claims 8-9 of the ‘806 patent.  Instant claim 9 recites a terminal overlapping claims 10-11 of the ‘806 patent.  Instant claim 10 recites a busbar overlapping claims 12-13 of the ‘806 patent.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 of US 11,319,615.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy plate or strip with a thickness of more than 3.0 mm comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 5 of the ‘257 application recites a copper alloy plate or strip comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.42 and 32 < [Mg]/[P], a conductivity of greater than 75% IACS, a content of H is 10 ppm or less, a content of O is 100 ppm or less, a content of S is 50 ppm or less, and a content of C is 0.1-1 ppm or less.  The difference between the instant claims and that of the ‘615 patent is the recited grain boundary triple junction relationship. 
However, the ‘615 patent discloses where the alloy is formed by melting and casting (Column 10 lines 4-22)) then cooling at 0.1 ˚C/sec or more (Column 10 lines 33-40) then homogenizing the ingot at 400-900 ˚C in a non-oxidizing or reducing atmosphere (Column 10 lines 42-67), hot working via rolling, etc. at 400-900 ˚C (Column 11 lines 2-13), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 11 lines 15-26), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Column 11 lines 28-40), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Column 11 lines 42-59), then subjected to a finish heat treatment at 100-800 ˚C (Column 11 line 60 – Column 12 line 7).  The method of manufacture disclosed by the ‘615 patent is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of the ‘615 patent to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
The instant claims and those of the ‘615 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘615 patent are obvious in view of one another.  
The ‘615 patent does not expressly recite that claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that the instant claims recite only a copper alloy plate or strip material and that the inventions in the above patents would operate similarly to that which is claimed, absent an objective showing.  
Instant claim 2 recites a conductivity overlapping claim 1 of the ‘615 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 1 of the ‘615 patent.  Instant claim 4 recites a 0.2% proof stress overlapping claim 1 of the ‘615 patent.  Instant claim 5 recites a residual stress overlapping claim 1 of the ‘615 patent.  Instant claim 7 recites a plating overlapping claim 6 of the ‘615 patent.  Instant claim 8 recites a component overlapping claims 7-8 of the ‘615 patent.  Instant claim 9 recites a terminal overlapping claims 9-10 of the ‘615 patent.  Instant claim 10 recites a busbar overlapping claims 11-12 of the ‘615 patent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (WO 2017/043556 using US 2018/0171437 as an English language equivalent – both references previously cited). 
Considering claim 1, Matsunaga teaches a copper alloy for an electronic device (abstract).  The alloy comprises 0.15-0.35% by mass Mg, 0.0005-0.01% by mass P, balance Cu (Paragraphs 12 and 14) and where concentration [Mg] and [P] satisfies [Mg] + 20x[P] < 0.5 (Paragraph 16).  Matsunaga does not disclose the claimed grain boundary triple junction relationship.  
However, Matsunaga teaches where the alloy is formed by melting and casting (Paragraph 72) then cooling at 0.1 ˚C/sec or more (Paragraph 75) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Paragraph 76), hot working via rolling, etc. at 300-900 ˚C (Paragraph 78), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Paragraph 79), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Paragraph 80), finish worked at -200 – 200 ˚C at a ratio of 40% or more (Paragraph 82), then subjected to a finish heat treatment at 800 ˚C or less (Paragraphs 83-84).  The method of manufacture disclosed by Matsunaga is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of Matsunaga to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
Matsunaga does not expressly teach a copper plate or strip with a thickness of more than 3.0 mm.  However, it is the examiner’s position that there is no patentable distinction between “a thickness of…more than 3.0 mm” as claimed and the 3.0 mm upper limit of Matsunaga (Paragraph 88) as one would reasonably expect a claimed thickness of ~3.000000000001 mm to be substantially identical to a thickness of 3.0 mm.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), absent an objective showing.  It is noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
While not teaching a singular example of the instantly claimed copper alloy the substantially identical disclosure of Matsunaga is considered to render obvious that which is claimed as the proportions of Mg and P and the ratio thereof falls within and overlaps the claimed ranges and the courts have held that this establishes a prima facie case of obviousness.  See 2144.05.
Considering claim 2, Matsunaga teaches where the conductivity of the copper alloy exceeds 75% IACS (Paragraph 65).  See MPEP 2131.03.
Considering claim 3, Matsunaga teaches where the ratio of [Mg]/[P] ≤ 400 (Paragraph 42).  See MPEP 2131.03.
Considering claim 4, Matsunaga teaches where the 0.2% yield strength measured in a tensile test performed in a direction parallel to the rolling direction (i.e. proof stress) is 313-482 (Paragraph 39 and Table 3).  See MPEP 2131.03.
Considering claim 5, Matsunaga teaches where the residual stress ratio is preferably 70% or more at 150 ˚C for 1000 hours (Paragraph 69-70).  See MPEP 2131.03.
Considering claim 7, Matsunaga teaches where the plate has to a Sn- or Ag-plating layer thereon (Paragraph 89).
Considering claims 8-10, Matsunaga teaches where the strip is used for components of electronic devices including terminals and busbars (Paragraph 90).

Terminal Disclaimer
The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,104,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn.  Applicant has clarified the claims regarding being a rolled material and regarding the microscopy imaging.
Applicant’s arguments, see remarks, filed 21 June 2022, with respect to Double Patenting rejections over US 11,104,977 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn.  Applicant has filed the requisite terminal disclaimer over the patent obviating the rejection.
Applicant’s arguments over the 35 USC 102 grounds of rejection in view of Matsunaga (WO2017/043556) are noted.  The 35 USC 102(a)(1) rejection is withdrawn per applicant’s amendment reciting a thickness of greater than 3.0 mm which Matsunaga does not sufficiently anticipate.  However, the 35 USC 103 rejection under Matsunaga is maintained as outlined below.
Applicant's arguments filed 21 June 2022 regarding Double Patenting Rejections in view of US 10,453,582, US 10,676,803, US 11,203,806, and application 16/076,257 (now US 11,319,615) and regarding art rejections made under 35 USC 103 in view of Matsunaga have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
  Applicant argues that the claimed thickness affords excellent punchability (p.5 last paragraph – p.7 continuing paragraph).  This is not persuasive as this is not a claimed feature and no particular punching parameter is recited within the body of the claims.  See MPEP 2145 (VI).  Applicant argues that US 10,453,582, US 10,676,803, US 11,203,806, and application 16/076,257 (now US 11,319,615) teach away from the claimed thickness parameter as the disclosure of these patents is limited to up to 3.0 mm and “punching processing become difficult” with a thickness beyond 3.0 mm (pp. 7 1st full paragraph – p.9, 4th full paragraph).  This is not persuasive as the claims in these patents do not expressly teach a claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that the instant claims recite only a copper alloy plate or strip material and that the inventions in the above patents would operate similarly to that which is claimed, absent an objective showing.  Applicant is reminded that the instant claims are only directed to a copper alloy plate or strip material and are silent regarding any particular punching property or function thereof.
Applicant argues that Matsunaga (WO 2017/043556) teaches away from the instant claims in that Matsunaga is limited to 3.0 mm.  This is not persuasive as it is the examiner’s position that there is no patentable distinction between “a thickness of…more than 3.0 mm” as claimed and the 3.0 mm upper limit of Matsunaga as one would reasonably expect a claimed thickness of 3.000000000001 mm to be substantially identical to a thickness of 3.0 mm.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Further, applicant’s attention is directed to Table 2 of the originally filed specification which provides copper foils in accordance with instant invention having a thickness of 1.2 mm (Examples 11-19).  Table 3 evidences where the bending formability and punching formability of Examples 11-19 are substantially identical to inventive examples 2-10 which have a thickness of 3.5 mm.  As such, no criticality to the claimed thickness of the copper material may be found with the instant record.  Absent such a showing, the prior rejection in view of Matsunaga is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784